Title: To James Madison from Christopher Gore, 18 November 1805
From: Gore, Christopher
To: Madison, James


          
            Sir.
            Boston November 18. 1805.
          
          The ship Indus, David Myrick master, was taken by his Britannic Majesty’s Ship the Cambrian, Captain John P. Beresford, in Latitude 31.30 North & Longitude 61.56 West, & sent to Halifax, where she & all the property on board, belonging to the owners, Master & Supercargo, were condemn’d on the ground, as is said, of the illegality of the trade, which she was prosecuting at the time of the capture. An appeal has been claimed, & will be duly prosecuted before the Lords Commissioners of Appeal, in Great Britain, by the Insurers to whom the said Ship & Cargo have been abandoned. These insurers consist of four companies in the town of Boston, incorporated under the names of the Massachusetts Fire and Marine Insurance—The Suffolk Insurance—The Boston Marine Insurance—& the New England Insurance, who are not only interested in the above decision as it relates to the particular case, in which it was rendered; but are deeply concerned on account of insurances made by them on Vessels & Cargoes that may be embraced, as they fear, by rules & principles, said to have been adopted in the case of the Indus. These fears derive but too much weight from decisions, that have taken place in London, condemning property, for being in a commerce, always by them understood to be lawful, not only from their own sense of the Law of Nations, but also from the assent of Great Britain, discover’d by her former practice, & by principles advanced by her Judges, in support of such decrees.
          The amount of property witheld, & ultimately depending on the decisions, of the High Court of Appeals, in the case of the Indus, is sufficient, of itself, to demand their serious attention; but when combined with the effect of principles, supposed to have been applied in this instance, they are apprehensive of further & still greater injuries to their own property & that of their fellow citizens in this quarter of the Country—and these losses, should they be realized, would be encountered in the prosecution of a trade, in which they felt themselves as unoffending against the rights of others—as secure from the interruption of the power that now molests them, as in coasting voyages between different parts of the United States.
          They hope therefore not to be thought intrusive, in asking of the Government its interference, through their Minister at the Court of London, or otherwise, as the President in his wisdom may judge proper, to protect their commercial rights, & to obtain redress of the particular injury of which they complain. They have even felt it a duty, due from them to the Government of their Country, to apprize those, entrusted with the administration of its concerns, of events, so injurious in themselves, & pregnant with consequences so momentous to their individual properties & the general prosperity of the Country. Such reflections have influenced these several Companies to request me, to present you a statement of the case of the Indus, for the inspection of the Government, & the purposes above alluded to; & also to subjoin some of the reasons which have occasioned the security with which they have hazarded their property on voyages now pretended to be unlawful.
          In the summer of 1804 Messrs. David Sears & Jonathan Chapman, native citizens of the United States & residents in Boston, owned a Ship called the Indus, which they fitted out for a voyage to India. They put on board her 63,640 Dollars & three sets of Exchange, drawn by themselves on Messrs. John Hodshon & son of Amsterdam at ninety days sight for twenty five thousand three hundred Gueldres, which amount of specie & bills they confided to Abishai Barnard, a native citizen of the United States, & Supercargo. This Ship & property, altogether owned by themselves they dispatched, with orders to go to the Isles of France & Bourbon, & if able, to purchase a cargo there, so to invest the specie & bills: if not, to proceed to Batavia, for the same purpose: if not practicable there, to go on to Calcutta, and obtain a cargo; with which cargo, wherever procured, the said Ship was directed to return to Boston; unless, before the vessel should quit the Isle of France or Batavia, a peace should take place in Europe; in which event, she was ordered to proceed to Falmouth in England, & conform herself to the orders of her owners’ correspondents in London. All the papers on board showed these facts; & such, and such only was the property & destination of the Vessel & her lading. In a memorandum relating to the purchase of the cargo, given to the Supercargo, he was reminded, not to forget to insert in the manifest, after the arrival of the vessel in the tide waters of Boston the words “and Embden,” viz from the Isle of France or Batavia, to Boston “and Embden,” as this would not deprive the owners of the priviledge of unloading wholly in Boston. The object of this request was, in case of peace, to avoid an expence & inconvenience, which, Mr. Sears, the principal Owner of this Ship & Cargo, suffered at the last peace, viz the unloading of the entire cargo of a vessel called the Arab, from India in the port of Boston, which under the then existing circumstances, viz. a state of peace, he inclined to send immediately to Europe, but which he would not have contemplated, had not peace have taken place, and which he did not anticipate when the vessel sailed from Boston, as he did not foresee a termination of the War. Such being the construction, put by the Collector of the port of Boston & Charles-town, on the laws in force, when the Vessel referred to arrived, & when the Indus sailed in 1804. The expence of unloading & reloading this vessel, would have amounted to several thousand dollars; and in case of the law being at her arrival as when she sailed, & of a peace in Europe, & the owners sending her there (in which event alone did they ever entertain the least intention of not closing the voyage in America) this expence might have been saved.
          With this property, & under these instructions, the Indus proceeded on her voyage to the Isle of France. Not being able to procure a cargo there, she went to Batavia, where she loaded with the proceeds of her specie & one set of her bills. In the prosecution of her voyage from Batavia to Boston, the ship was so damaged by storms, that she was obliged to put into the Isle of France, where the vessel was condemn’d as no longer sea worthy, the cargo was taken out, a new vessel purchased by the Supercargo, which he named the Indus, & such of the articles as were on board the former Indus, & not damaged, were reshipped in the new Indus; these articles together with some Tea, taken on freight for certain Citizens of Boston, there to be landed, composed her entire cargo. With this property, she was within a few days’ sail of her destined port of Boston, in the Latitude & Longitude aforesaid, when she was captured by the Cambrian, sent to Halifax & condemned as beforementioned.
          The assumed ground of condemnation was, as the Underwriters are informed, that the direction to insert the words “and Embden” after the arrival of the vessel in the port of Boston, disclosed an intention in the owners to continue the voyage to Europe, whereas the only object was to reserve to themselves the right to obviate any objection, from the Custom House here, to her proceeding thither, in the event of a peace between the present Belligerents.
          This is manifest from the testimony of the owners, & is confirmed by their instructions to the conductors of this voyage, as to its destination, in case of a peace before they quitted India. On this contingency only were they to proceed otherwise than to Boston. The reason why Mr. Sears directed the words “and Embden” to be inserted, is obvious from what he suffered in the case of the Arab, as related by himself & the Collector of the Customs: and that it was only in the event of peace, that he contemplated sending to Europe the Vessel & Cargo to which his memorandum referred, is confirmed by his former practice & course of trade—viz During the last ten years, he has been engaged in voyages to India, & likewise, in shipping the produce of the East & West-Indies to Europe; & in no case, during the existence of war, has he sent to Europe, articles imported by himself, in the same vessel in which they were brought from India. (Further, in the case of the Ship Lydia which arrived from India at Boston, in the Summer of 1804, & on board which vessel there was the like instruction as in the Indus, which instruction was complied with by the master, yet as the War continued, on her arrival at Boston, he sold the whole cargo to a merchant of this town; & also that of the Indus, in the voyage preceeding the one in which she was lost, wherein the like precaution was also taken, & for the like purpose, but as it was war when she arrived the voyage terminated here[)]—Thus, Sir, in this case there exists the most plenary evidence, that the voyage which the Indus was performing, when captured, was direct from Batavia to Boston there to terminate. A trade perfectly legal, not only in the understanding of the owners, but so acknowledged, admitted & declared by Great Britain in her practice, for ten years past, in her instructions to her cruizers, in the decrees of her Courts, & in the rules & principles advanced by her Judges in promulgating their decrees.
          The principle understood to be assumed by Great Britain, is, that in time of war, a trade carried on between two in de pen dent Nations, one neutral, and the other belligerent, is unlawful in the Neutral, if the same trade was not allowed & practised in time of peace. This principle though assumed by Great Britain, is now, & always has been resisted as unsound, by every other nation. She always assumes as a fact, that the trade with a Colony has always been confined exclusively to ships of the Parent Country. In virtue therefore of this assumption of principle and fact, she deems unlawful & derogatory to her rights, the trade of a Neutral with the colonies of her enemies. How ever, in the last war, she so far modified her principle as to assent to the lawfulness of the voyage of a Neutral, if direct between the ports of the Neutral & the colony of the Enemy; & also a trade in such colonial articles from the country of the Neutral to any other Country, even to the parent Country of such colony; provided, such articles were imported, bona fide, for the use of the Neutral, and there purchased or afterwards shipped by himself; and also in articles the produce of the parent kingdom from the neutral state to the colony of that metropolitan kingdom, provided the exporting & importing were bona fide, as in the other case. But this modification she always affected to consider as relaxation of her strict rights, & from this consideration assumed greater authorities to interfere with the permitted trade, as she would say, of Neutrals.
          The underwriters have therefore thought it important to examine how far the doctrine is sanctioned by the law of nations, & the grounds on which it is supposed to rest, are conformed to, or contravened by the practice of Belligerents themselves.
          This principle was first brought forward in the war of 1756, & was then attempted to be supported on the doctrines advanced by Bynkershoek. You, Sir, to whom the writings of this eminent Civilian are doubtless familiar, must be aware, that the rule laid down by him is brought forward to a very different purpose, & from the manner in which he treats on the rights of Neutrals, & the historical fact quoted from Livy, to illustrate & sanction the principle asserted, shows, that it can by no means warrant the proceedings which it has been attempted to justify; & that there is no analogy between the case cited, & that of the mere peacable trade of a Neutral with a Belligerent, in articles not contraband of war, nor to places under blockade.
          His general position is, that whatever Nations had the power & faculty to do in time of peace, they have the right to do in time of war; except that they have not a right to carry to either of two enemies, articles contraband of war, or, to trade to blockaded places, because this would be to intermeddle in the war.
          The author before cited is the principal, if not the only one, whose opinions are adduced, as capable of affording support, or in any way bearing upon this doctrine. An authority however, to interrupt the trade of a Neutral in war, which he was not free to carry on in peace, is assumed as a legitimate consequence of his acknowledged rights. The law of Nations not only prescribes rules for the conduct & supports the rights of nations at war; but also contains regulations & principles by which the rights of such as remain at peace, are protected & defined.
          The intercourse between in de pen dent Nations, must exclusively rest on the Laws which such Nations may choose to establish. This is a natural consequence of the equality & Independence of nations. Each may make such commercial & other internal regulations, as it thinks proper. It may open its whole trade to all foreign Nations, or admit them only to a part: it may indulge one nation in such a commerce & not others; it may admit them at one time & refuse them at another; it may restrict it’s trade to certain parts of it’s dominions & refuse the entrance of strangers into others. In this respect, it has a right to consult only it’s own convenience, & whatever it shall choose to admit to others, may be enjoyed by them, without consulting a third power. Great Britain acts upon this principle—at one time she executes her navigation law with strictness; at other times she relaxes most of its regulations, according to the estimate she forms of advantage or disadvantage to be derived from its execution or relaxation: neither does she allow the competence of any foreign power to call in question her right so to do. In time of peace she compels a strict adherence to the principles & letter of her navigation act: in time of war she suspends most of its provisions, and to this she is doubtless induced by the paramount interest of manning her navy; whereby she is enabled to employ a much greater number of Seamen in her own defence, & to destroy the commerce of her Foes.
          In consequence of a superiority derived, in some degree, from this relaxation, England is rendered an entrepot for receiving & supplying all the products of the world; and after reaping a considerable revenue from the merchandize thus introduced, she furnishes not only the continent of Europe generally; but her own Enemy with such articles as are wanted, many of which she prevents his receiving in the ordinary course.
          The other nations of Europe, possessing foreign Colonies, & influenced by motives of convenience, certainly not by considerations of an higher nature than actuate Great Britain, find their advantage in a similar change of their commercial systems.
          The mere circumstance that the innocent property of a Neutral is engaged in a trade permitted now, though prohibited at a former period, is in itself perfectly innocent, & does not seem capable of interfering with the rights, or justifying the complaints of a third power.
          The ordinary policy of a nation may be to encourage the manufacture or growth of a certain article, within its own dominions, & for this end may prohibit or restrict the importation of the like articles from other countries. Does the repeal or suspension of such restriction confer any right to impede the transportation, by a third, of the article, the prohibition whereof is suspended? Because the Corn laws of a Nation operate three years in five, as a prohibition to the importation of all corn, can it be inferred that a friendly power should abstain from carrying its surplus corn to market? Has any belligerent a right to stop the corn owned by neutral merchants, on the way to its enemy, whose crops have failed, & prohibitory laws have been repealed? The simple state of the case, that the trade, though illegal in peace, is legal in war, decides the question.
          Recourse is therefore had to another principle, in order to render that unlawful, which on every ground of the equality & Independence of Nations is lawful.
          The belligerent has a right to distress the person & property of his enemy, & thereby compel a submission to his demand, & for this purpose, he may use all the means in his power.
          By interrupting the trade of Neutrals, which is opened to them in war, & was prohibited in peace, the belligerent distresses his enemy, lessens his revenue, prevents the exercise of his commercial capital and the employment of his merchants; & deprives him of the enjoyment of those articles which administer to his comfort & convenience, therefore such interruption is lawful.
          An obvious answer to this reasoning is, that it proves too much, is founded on a principle, so comprehensive, as to embrace all trade between Neutrals & a Nation at war. If it distress a nation to interrupt that commerce which has become lawful since the war, it would distress him much more to cut off all trade, that which was allowed in time of peace, as well as that which was not: and the same reason which is used to authorize an interruption of the one, would as well justify the other. Indeed we have several times seen the like doctrine extended this length, in the heat of contest; but no instance has occurred of an attempt to vindicate it, in time of peace: for the legality of a trade in innocent articles, to a place not blockaded, & the right of the Neutral to carry it on, depends entirely on the laws of the two Countries, between which, & by whose inhabitants it is prosecuted, & in no degree on the consent of the belligerent. If this argument of distress, combined with that of an unaccustomed trade, should be admitted in all its latitude, no trade with belligerents would be legal to Neutrals. The enemies of Great Britain would be disposed to attribute much weight to a consideration of the peculiar advantages which a power constituted as hers, may be supposed to derive, & such evils as she may be presumed to prevent, by the relaxation of her commercial system. A continental power may derive some accomodation, & some convenience from relaxing her commercial restrictions; but nothing essential to her safety, nothing, as was demonstrated in the last war, materially affecting the great objects of the contest. She might obtain the articles of east & west India produce a little cheaper by these means, than if compelled to procure them by her own ships, or through the medium of her enemy: for it is a circumstance which very much impairs the argument of distressing the foe, that in modern wars, it is the practice of commercial nations, notwithstanding they respectively capture each others’ property, to open their ports, for the exchange of their merchandize, by the assistance of Neutrals; & in this way afford the succour they mutually need. It will, however, be said, that [it] is not the trade between neutral countries & the metropolitan dominions of Europe, which is deemed illegal, but the trade of Neutrals with their colonies. It is not easy to perceive the grounds on which this distinction rests, but without complaining of an exceptionable rule, because the practice under it is not as extensive as its principle might be supposed to warrant, it may be examined in the case to which it is applied.
          The argument of distressing the enemy is adduced, to vindicate the interruption of the trade of Neutrals with enemies’ colonies. This distress can be inflicted in two ways; by depriving the Colony of the necessary supplies, or the parent country of the colony’[s] productions. To supply the enemies’ colonies is now considered legal, provided it be done from the neutral Country; & also to furnish the parent country with the produce of the Colony, provided it be done from the neutral country. The argument therefore of distress, is narrowed down to a mere trifle; to the addition of a fraction in the price of the article supplied to the parent country: for so far as respects the supply of the colony & the finding a market for its produce, & the arguments flowing from thence, these, surely the most plausible, on the score of inflicting distress, are utterly abandoned. But further, the same commercial spirit which has been before noticed, leads the great Nations of Europe themselves, to contribute to those very supplies, the depriving the enemy whereof, is alledged as a justification for interrupting the trade of Neutrals. Not only a trade in Europe, but a regular & authorized trade, to the extent of every necessary & almost every other supply, was carried on during the last war, between the British & Spanish Colonies; & instances have again & again occured, & before the close of the late war, ceased to be considered as extraordinary, where the cargoes of neutral vessels bound to the spanish Colonies, were seized by the British & condemned in the vice admiralty Courts, on pretence that the trade was illegal; & the articles thus stopped & made prize of, under the plea of distressing the enemy, were shipped on board a Spanish or British Vessel, supplied with a British licence, & sent to the original port of their destination. Surely, such a mode of distressing the enemy, may be more properly denominated distressing the Neutral, for the purpose of supplying the enemy, at the exclusive profit of the belligerent.
          Such, Sir! are some of the observations, which these Gentlemen make, on the difference between the practice & avowed principles of Belligerents, & the unavoidable consequences of such principles; & which satisfy their minds, that according to the practice of Belligerents themselves, there is no foundation for the arguments raised on pretence of distressing the enemy—and that interrupting a trade in war, because not exercised in peace, is inconsistent with the equality & Independence of nations, & an infring[e]ment of their perfect rights. It is also evident, that the wants & interests of all nations at war, even of those who possess the most powerful commercial & military Navy, require them to contradict, in their own practice, those principles, which are avowed in justification of the injuries they inflict on Neutrals.
          To support this doctrine it is also necessary to assume as true, that all trade & intercourse between the colonies of the different European powers, & other countries, have been constantly & uniformly interdicted in time of peace, & that such colonies depended exclusively on the Metropolitan kingdom for supplies of every kind—that nothing could be received by or from them, but through the mother country; except when the overpowering force of the public Enemy had prevented all such communication. This supposed exclusive trade, so confidently assumed, will, on examination, be found subject to many exceptions. It is well known that some of the British west India Colonies, during the commotions, which existed in England, in consequence of the disagreement between Charles the first & his Parliament, exported their produce to Europe by Dutch ships, manned with Dutch seamen, & that the navigation act originated in the double view of punishing some of these colonies, who had discovered an attachment to the cause of defeated Royalty, and of curtailing the means enjoyed by the Dutch of encreasing their wealth, influence & power. An intercourse has always been admitted, at some times, very restrained at others, more extended; as suited the caprice of the Governours, or as the necessity of the Colonies required.
          Until a period subsequent to the Treaty of Utrecht, France seems to have paid no attention to her West India Colonies—previous to that time, they do not appear to have enjoyed any constant correspondence, or direct intercourse with the Mother Country; and at all times, as well as before, as since the Independence of the continental Colonies of Great Britain, a direct trade has existed, between the colonies of France, & those of Great Britain in the West Indies, & also with the settlements on the continent of North America, more or less limited, as real or pretended convenience demanded.
          Great Britain, prior to the Independence of the United States, had less occasion to admit the entry of vessels & merchandize from, or the export of the produce of her colonies to any other, than her own dominions: yet instances are not wanting of the relaxation of her Navigation Act, for both purposes, & in the year 1739 a bill passed the Parliament, allowing the Sugar Colonies, for a limited time, to export their produce to foreign Ports. In fact, Colonies depending on other countries for their supplies, and at a distance from their Parent Country, must, at times admit the intercourse of foreigners, or suffer the greatest impoverishment & distress. It will not be denied, that the British provinces in the West Indies, depend in a great measure, if not altogether on the United States for their Corn. True it is, that the shipment is generally made in British Vessels, but should the United States deem it for their interest, to insist on its being transported thither, in American Ships, it is not certain, that the convenience not to say the necessities of the Colonies, would not render an acquiescence advisable. The fact is, in regard to the Colonies in the West Indies, whether belonging to France or Great Britain, that the monopoly has not been, & in the nature of things never can be very strict, constant and exclusive. The United States always have enjoyed, & without hazarding much, one may pronounce with confidence, that they always must enjoy a direct intercourse with their colonies, however adverse to the dispositions or supposed interest of the Parent Countries in Europe. Thus stands the fact of an accustomed trade, in time of peace as relates to the West Indies. In regard to the East Indies, it is certain that the vessels of the United States have always gone freely to the British settlements, there, & it is believed, that the vessels of our Country were the first to export Sugars from Bengal, & that their exportations have augmented immensely the culture of that article in that Country. To many of the Dutch settlements, our vessels have gone, with but little interruption; and to some of these, & to the French possessions; more especially to the Isles of France & Bourbon, the trade of the United States has been constant, uninterrupted & increasing ever since the year 1784. It is difficult then, Sir! for these Gentlemen to conceive how the doctrine or the fact assumed by Great Britain can be supported by the Law of Nations, or reconciled to the truth.
          Moreover Great Britain professes that the decisions of her Admiralty Courts are always regulated by the Law of Nations, that they do not bend to particular circumstances, nor are guided by the orders, or instructions of the Goverment. The principles of this law are immutable; being founded on truth & justice, they are ever the same. Now it appears from the practice of Great Britain herself, that in the war of 1744, & in that which was concluded in 1788, whether the trade was an accustomed one in time of peace, made no part of the discussion, nor was it pretended, that the trade not having been prosecuted in peace, subjected the vessel or cargo to forfeiture, in war. It seems more like the offspring of her pre-eminent power on the ocean, in the two wars of 1756 & that which lately ended, than the legitimate doctrine of right & justice. In the war of 1756 Dutch vessels, by special license from France, were permitted to export the produce of the French Colonies. These were captured & condemned, on the ground that, by adoption they had become French vessels. Afterwards the property was carried to Monte Christi, and exported thence in Dutch Vessels. Particular trades & special priviledges were also allowed by France, to vessels belonging to Citizens of Amsterdam, as a gratification for their peculiar exertions to induce the Stadtholder to take part with France against Great Britain—Vessels & their cargoes so circumstanced, were captured & condemned by the British and this principle was then brought forward to justify their conduct, as covering, in their Courts, all the cases, by a rule as extensive as was the power and cupidity of their cruizers on the sea.
          In the war for the Independence of America, this principle, set up for the first time in that which preceded it, & contrary to former practice, was abandoned. This is exemplified in the following case, vizt. a vessel bound from Marseilles to Martinico, & back again, was taken on the outward voyage; the vice admiralty Court at Antigua gave half freight—on appeal the Lords of Appeal gave the whole. It is said in answer to this, that France opened her Colonies, & though it was during the existence of war, yet it was the profession of keeping them always so, but was afterwards found delusive. The Lords of Appeal however, in the case of the Danish vessel, could not have acted upon such grounds: for their decision was in 1786, three years after the peace, & after it was manifest, if any doubt had before existed, that the general opening of the trade, between the Colonies & the Mother Country, to foreigners, was a temporary expedient, & dependent on the duration of the war. The claim before them was merely equitable, being for freight of that part of the voyage, which had not been performed & to obtain which, the party claiming is bound to show, that he has offended no law & interfered with no rights of the belligerent.
          What renders the conduct of Great Britain, peculiarly injurious to the merchants of our Country at this time, is the extension of this offensive doctrine, contrary to her own express & public declaration of the law, during the last war; for it was then declared, that the importation from an Enemy’s colony, to the Country to which the Ship belonged, & the subsequent exportation was lawful; & so of property the produce of the parent country, going from the United States to the Colony—vide Cases of Immanuel & Polly in Robinson’s Admiralty Reports before cited, Whereas property going from the United States, the produce of an Enemy’s country, to her colony, although bona fide, imported & landed in the United States, and exported on the sole account & risk of the American merchant, is now taken & condemned, on the ground that the same person & vessel imported & exported the same articles; & thus by an arbitrary interpretation of the intention of the merchant the second voyage is adjudged to be a continuance of the first. If this new & extraordinary doctrine of continuity is maintained on the part of Great Britain, & acquiesced in by the United States; a very large property, now afloat, may be subject to condemnation, and it must follow, that an extensive trade, which has been carried on with great advantage by the United States, for these twelve years, & admitted to be lawful, will be totally annihilated.
          The Indus & cargo have been condemned on the mere possibility, that the same might go to Europe from Boston, in case of a peace; in which event Great Britain could pretend no authority to question the voyage she should make.
          Now, to adopt a principle of dubious right, in its own nature, & then to extend such principle to a further restriction of the trade of the neutral, without notice, is spreading a snare to entrap the property, & defeat the acknowledged rights to which he is entitled.
          Such are its effects, both on the individual owners of this property, as well as on the Underwriters. For Mr. Sears & Mr. Chapman, in planning this voyage, & indeed in every one they ever prosecuted, have endeavoured to ascertain what the law authorized them to do, as that law was understood & practised by the Belligerents & for this purpose they examined the orders to the British Cruizers, the adjudications in the British Courts during the last war, & conceived themselves clearly within even the narrowest limits to which Great Britain professed to circumscribe the trade of Neutrals. The Underwriters also, have been uniformly guided, in insuring property, by the rules, declared & promulgated by the belligerents themselves. In the present case, they considered that according to the clearest evidence of those rules, they incurred no risk from British Cruizers.
          Should then Great Britain undertake to presume that the law would authorize the interruption of such a trade, these Gentlemen cannot bring themselves to believe, that under even such impressions of her rights, she would so far forget what is due to her former understanding of the law, & to the encouragement given to such a commerce; as without notice of her altered sentiments to seize & confiscate the property of those, who had so conformed their voyages to rules pronounced by herself. I have the Honour to be, Sir, with great Respect, Your very obed. Servant
          
            C. Gore
          
        